                                          Case 5:16-cv-02847-BLF Document 37-1 Filed 02/21/19 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MICHEL HERMANGE,                                    Case No.: 5:16-cv-02847-BLF
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     COUNTY OF SANTA CLARA,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 2/22/2019, I SERVED a true and correct copy(ies) of the ORDER OF
                                                    REFERRAL TO MAGISTRATE JUDGE FOR SETTLEMENT CONFERENCE
                                  14                filed on 2/21/2019, by placing said copy(ies) in a postage paid envelope addressed to
                                                    the person(s) hereinafter listed, by depositing said envelope in the U.S. Mail, or by
                                  15                placing said copy(ies) into an interoffice delivery receptacle located in the Clerk’s
                                                    office.
                                  16

                                  17
                                        Michel Hermange
                                  18    3552 Clayton Road
                                        San Jose, CA 95127
                                  19

                                  20

                                  21   Dated: 2/22/2019

                                  22
                                                                                         Susan Y. Soong
                                  23                                                     Clerk, United States District Court
                                  24

                                  25
                                                                                         By:________________________
                                  26
                                                                                         Tiffany Salinas-Harwell, Deputy Clerk to
                                  27                                                     the Honorable Beth Labson Freeman

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
